United States Securities and Exchange Commission Form 12b-25 SEC File No.: 333-52812 CUSIP No.: 025637208 NOTIFICATION OF LATE FILING (Check One): xForm 10 K; o Form 20 F; o Form 11 K;oForm 10 Q;o Form 10 D oForm N SAR;o Form N CSR For Period Ended:December 31, 2009 oTransition report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates. PART I: - REGISTRANT INFORMATION American Energy Production, Inc. Full Name of Registrant N/A Former
